           Case 2:17-cv-00202-NDF Document 80 Filed 12/11/18 Page 1 of 2
Appellate Case: 18-8087 Document: 010110095954 Date Filed: 12/11/2018 Page: 1
                                                                           FILED
                                                               United States Court of Appeals
                       UNITED STATES COURT OF APPEALS  EALS
                                                       E               Tenth Circuit

                                  FOR THE TENTH CIRCUIT                         December 11, 2018
                                                            _
                                                            ___
                              _________________________________
                                                                                Elisabeth A. Shumaker
                                                                                    Clerk of Court
   WESTERN WATERSHEDS PROJECT, et
   al.,

          Petitioners - Appellees,

   v.                                                             No. 18-8087

   VICKI CHRISTIANSEN, Chief, United
   States Forest Service, et al.,

          Respondents - Appellants.

   ------------------------------

   STATE OF WYOMING,

          Intervenor - Respondent.
                           _________________________________

                                           ORDER
                              _________________________________

         This matter is before the court following review of the appellants’ docketing

  statement. We have identified a possible jurisdictional defect with this appeal.

  Accordingly, the court is considering this appeal for summary disposition. 10th Cir. R.

  27.3(B).

         The United States respondents appeal the district court’s September 14, 2018 order

  vacating and remanding the Forest Service’s “decision to amend the existing 2008 long-

  term special use permit to reauthorize the continued use of National Forest Service lands

  for winter elk feedground activities at Alkali Creek Feedground.” (Memorandum
           Case 2:17-cv-00202-NDF Document 80 Filed 12/11/18 Page 2 of 2
Appellate Case: 18-8087 Document: 010110095954 Date Filed: 12/11/2018 Page: 2



  Decision and Order, 9/14/18, Dist. Ct. Docket No. 67.) To assist with the court’s

  determination of appellate jurisdiction, we direct the appellants to file a memorandum

  brief addressing the following jurisdictional question: whether the district court’s order

  vacating the agency’s decision and remanding to the agency for additional proceedings is

  a final and appealable order? See Miami Tribe of Okla. v. United States of America, 656

  F.3d 1129, 1139 (10th Cir. 2011) (“[U]nder § 1291, a ‘remand by a district court to an

  administrative agency for further proceedings is ordinarily not appealable because it is

  not a final decision.’ Bender v. Clark, 744 F.2d 1424, 1426–27 (10th Cir. 1984).”).

         The appellants’ memorandum brief must be filed within 14 days of the date of this

  order. See 10th Cir. R. 27.3(B) (discussing requirements for memorandum briefs).

         Briefing on the merits of this appeal is tolled pending further order of this court.

  Id. 27.3(C).


                                                Entered for the Court
                                                ELISABETH A. SHUMAKER, Clerk


                                                by: Lara Smith
                                                    Counsel to the Clerk




                                                2
